DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2. Claims 1-15 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claim 1, the following is an Examiner’s Statement of Reasons for Allowance.  The closest prior art is Kish, Jr et al. (US 2009/0202196) and Lam et al. (US 2011/0293279). Kish Jr. et al discloses an apparatus (see figure 1, (Equivalent to Applicant’s figure 3), first optical source configured to supply a first optical signal having a first wavelength at a first temperature (laser source 12(1) transmitting an optical signal at wavelength ʎ1, see figure 1, (Equivalent to element 215-1 of Applicant's figure 3)  and a second optical source configured to supply a third optical signal having a third wavelength at the first temperature; (laser source 12(2) transmitting an optical signal at wavelength ʎ2,  see figure 1, (Equivalent to element 215-J of Applicant's figure 3) an arrayed waveguide grating including a plurality of input waveguides and an output waveguide; (plurality of laser sources 12(1),12(2) are multiplexed by an array waveguide grating (AWG) with plurality of input waveguides 57, see figure 2, (Equivalent to element 225 of Applicant's figure 3), one of the plurality of input waveguides having associated first and second passbands at the first temperature, (the AWG functioning as a channel signal multiplexer having a passband thus first pass band set to the predetermined wavelength and shifted pass band thus second pass band of the optical multiplexer through change in the temperature, see page 4 and paragraph 81, (Equivalent to Applicant’s figure 5A , 5B)  the first passband is spectrally spaced from the second passband, (the first upshifted passband and the shifted passband of the optical multiplexer; see page 4 and paragraph 81 and figure 1, (Equivalent to Applicant's figure 5A, 5B)  the first passband including the first wavelength;( the operational laser wavelength of the first source can be controlled to match the pass band of the optical multiplexer, see page 4 and paragraph 81 and figure 1, (Equivalent to Applicant's figure 5A, 5B) and the second passband including the second wavelength;( the operational laser wavelength of the second source can be controlled to match the shifted pass band, see page 4 and paragraph 81 and figure 1, (Equivalent to Applicant's figure 5A, 5B) and  a control circuit configured to selectively control the first and the second optical sources ;(the wavelength control system 30 providing temperature control signals to control the wavelengths of the laser sources 12, see figure 1, (Equivalent to element 230 of Applicant’s figure 3), wherein, when the first optical signal is supplied to said one of the plurality of input waveguides, the first optical signal is output from the output waveguide ;(laser source 12(1) input the first optical signal to the first input waveguide 57 and then output from the output waveguide 22, see figure 2, (Equivalent to Applicant’s figure 4).
(tunable laser 1 emitting third wavelength (λ1+m), see figure 2,(Equivalent to Applicant's figure 5A)  and a fourth optical signal having a fourth wavelength at the second temperature ;(tunable laser 2 emitting fourth wavelength (λ2+m), see figure 2, (Equivalent to Applicant’s figure 5A, 5B)  said one of the plurality of input waveguides having associated third and fourth passbands at the second temperature, the third passband including the third wavelength and the fourth passband including the fourth wavelength; (cyclic beam combiner 140 consists of the transmission band (pass band) of the array waveguide grating (AWG) multiplexer occupies the spectral width within the free spectral range (FSR); see page 3; paragraph 27 and figure 2 and where the FSR consists of wavelengths third wavelength (λ1+m) and fourth wavelength (λ2+m), see figure 2, (Equivalent to elements 520, 510 of Applicant’s figure 5A) and a fourth optical signal having a fourth wavelength at the second temperature, and one of the third or fourth optical signals at the second temperature (tunable lasers 1-4 tuned by tuning the laser frequency from one FSR to the next FSR between third wavelength (λ1+m) and fourth wavelength (λ2+m) with an equal channel spacing of one FSR between the two consecutive tuned laser frequencies and sending it to the input ports of the of the beam combiner 140, see page 4;paragraph 29 and figure 2, (Equivalent to elements 520, 510 of Applicant’s figure 5A). (Applicant’s figure 3, 4, 5A, 5B and figures 1, 2 of Kish Jr and figure 2 of Lam et al. are reproduced below). 




Regarding claim 11, the closest prior art is Kish, Jr et al. (US 2009/0202196) discloses a transmitter apparatus (see figure 1, (Equivalent to Applicant’s figure 3), a first optical source configured to supply a first optical signal having a first wavelength; (laser source 12(1) transmitting an optical signal at wavelength ʎ1, see figure 1, (Equivalent to element 215-1 of Applicant's figure 3)  a second optical source configured to supply a second optical signal having a second wavelength; (laser source 12(2) transmitting an optical signal at wavelength ʎ2; see figure 1, (Equivalent to element 215-2 of Applicant's figure 3)  a third optical source configured to supply a third optical signal having a third wavelength; (laser source 12(3) transmitting an optical signal at wavelength ʎ3; see figure 1, (Equivalent to element 215-3 of Applicant's figure 3)  a fourth optical source configured to supply a fourth optical signal having a fourth wavelength (laser source 12(4) transmitting an optical signal at wavelength ʎ4; see figure 1, (Equivalent to element 215-J of Applicant's figure 3) an arrayed waveguide grating having a plurality of input waveguides, and an output waveguide, (plurality of laser sources 12(1),12(2) are multiplexed by an array waveguide grating (AWG) with plurality of input waveguides 57, see figure 2, (Equivalent to element 225 of Applicant's figure 3);  one of the plurality of input waveguides having associated first, second, third, and fourth passbands, the first passband including the first wavelength, the second passband including the second wavelength, the third passband including the third wavelength, and the fourth passband including the fourth wavelength ,(the AWG functioning as a channel signal multiplexer having a passband thus first pass band set to the predetermined wavelength and shifted pass band thus second pass band of the optical multiplexer through change in the temperature, see page 4 and paragraph 81, (Equivalent to Applicant's figure 5A, 5B) a control circuit configured to selectively control the first, second, third and fourth optical sources to supply one of the first, the second, the third, or the fourth optical signals ;(the wavelength control system 30 providing temperature control signals to control the wavelengths of the laser sources 12 which are further input to the optical combiner 16, see page 8, paragraph 128 and figure 1, (Equivalent to element 230 of Applicant's figure 3),  wherein, when the first optical signal is supplied to said one of the plurality of input waveguides, the first optical signal is output from the output waveguide ;(laser source 12(1) input the first optical signal to the first input waveguide 57 and then output from the output waveguide 22 ;see figure 2, (Equivalent to Applicant’s figure 4). (Applicant’s figure 3, 4, 5A, 5B and figures 1, 2 of Kish Jr are reproduced below).  


However, regarding claim 11 prior art of record fails to disclose the first, the second, the third, and the fourth optical sources being coupled to said one of the plurality of input waveguides; wherein, when the second optical signal is supplied to said one of the plurality of input waveguides, the second optical signal is output from the output waveguide, when the third optical signal is supplied to said one of the plurality of input waveguides, the third optical signal is output from the output waveguide, and, when the fourth optical signal is supplied to said one of the plurality of input waveguides, the fourth optical signal is output from the output waveguide.

However regarding claim 13, the prior art of record fails to disclose the first optical source supplies the first optical signal when the first optical source is at the first temperature and the second optical source is deactivated, the second optical source supplies the third optical signal when the second optical source is at the first 

However regarding claim 14, the prior art of record fails to disclose the first optical source supplies the first optical signal when the first optical source is at the first temperature; deactivating the second optical source while the first optical source supplies the first optical signal; selectively controlling a temperature of the second optical source to have the first temperature, such that the second optical sources supplies the third optical signal when the second optical source is at the first temperature; deactivating the first optical source while the second optical source supplies the third optical signal; selectively controlling the temperature of the first optical source to have the second temperature, such that the first optical source supplies the second optical signal when the first optical source is at the second temperature; 

However regarding claim 15, the prior art of record fails to disclose the first optical source supplies the first optical signal when the first optical source is at the first temperature and the second optical source is deactivated, the second optical source supplies the third optical signal when the second optical source is at the first temperature and the first optical source is deactivated, the second optical source is deactivated, and the second optical source supplies the fourth optical signal when the second optical source is at the second temperature and the first optical source is deactivated, the first and second optical sources being coupled to said one of the plurality of input waveguides, when the second optical signal is supplied to said one of the plurality of input waveguides, the second optical signal is output from the output 


    PNG
    media_image1.png
    578
    822
    media_image1.png
    Greyscale

Kish Jr Figure 1

    PNG
    media_image2.png
    553
    875
    media_image2.png
    Greyscale
 

Kish Jr Figure 2


    PNG
    media_image3.png
    546
    880
    media_image3.png
    Greyscale

 
Lam figure 3

 

.
 



    PNG
    media_image4.png
    512
    766
    media_image4.png
    Greyscale


Applicant’s figure 1



    PNG
    media_image5.png
    379
    694
    media_image5.png
    Greyscale


Applicant’s figure 4


    PNG
    media_image6.png
    397
    859
    media_image6.png
    Greyscale

Applicant’s figure 5A, 5B


Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion

6. The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure is as follows:

a. Welch et al.  (US 7155078) discloses an optical transmission network with photonic integrated circuit where the wavelength of the laser source is corrected to desired peak by a signal provided by the from the heater control circuit 320, see figure 64.

b. Komatsu et al. (US 6192170) discloses a multiple wavelength light source with wavelengths λ1 and λ2 connected to the same input waveguide and the wavelengths λ3 and λ4 connected to the same input waveguide and an optical combiner for combining the wavelengths and outputting the wavelengths for detection by the photodetector, see figure 2.

c. Nagarajan et al. (US 9419742) discloses an optical transmitter apparatus with plurality of optical source connected to the input waveguides of the AWG and a control circuit for controlling the plurality of optical sources, see figure 2.

d. Evans et al. (US 2009/0220191) discloses a photonic integrated circuit of an Array waveguide grating (AWG) multiplexer with input waveguide, output waveguide and dielectric slabs, see figure 3.

e. Zheng et al. (US 8737846) discloses plurality of light sources maintaining fixed spacing between adjacent wavelengths based on a control signal, see figure 1.

f. Tatsuno et al. (US 7164865) discloses controlling the laser light source to provide a constant wavelength value at the output, see figure 10.









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.